GORSUCH, Circuit Judge,
concurring in the judgment.
Like the court, I would reverse the district court’s judgment with directions to dismiss this suit. Unlike the court, however, I would not reach the merits of Col. Hanson’s claims. The court rests its decision on merits arguments never raised before the district court or briefed before us. When, at the end of its opinion, it turns to the justiciability question decided by the district court and contested by the parties in this appeal, the court holds that it has the power to entertain this case. While I fully agree with the court that “[j]usticia-bility is itself a concept of uncertain meaning and scope,” Flast v. Cohen, 392 U.S. 83, 95, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968), for several reasons I am unable to agree that the concept stretches so far as to permit us to hold justiciable suits, like this one, directly challenging a military discharge decision. First, the Supreme Court has repeatedly warned against con-gressionally uninvited judicial review in these very circumstances, holding that authority over discrete military personnel matters, including those involving federal oversight of the National Guard, is committed by the text of the Constitution to the elected branches. Second, this court has already ruled, in line with the Supreme Court’s guidance, another service member’s challenge to his discharge from the Oklahoma National Guard — a challenge materially identical to Col. Hanson’s — to be nonjusticiable; respectfully, I believe we are bound to follow our precedent on this score. Third, the overwhelming majority of our sister circuits, in line with the Supreme Court’s guidance and our own governing precedent, have held suits like Col. Hanson’s to be nonjusticia-ble; the majority today thus cements an inter- as well as intra-circuit split. Fourth, the majority’s disposition of this case rests on novel merits grounds that invite significant future litigation in this area, a result the Supreme Court has expressly warned against. Fifth and finally, the court disposes of this case on bases that are open to serious question and does so without first affording the parties or district court a chance to be heard.
1. The Supreme Court has instructed that “[t]he complex subtle, and professional decisions as to the composition, training, equipping, and control of a military force are essentially professional military judgments, subject always to civilian control of the Legislative and Executive Branches.” Gilligan v. Morgan, 413 U.S. 1, 10, 93 S.Ct. 2440, 37 L.Ed.2d 407 (1973) (first emphasis added). This rule reflects the fact that the Constitution explicitly confers upon Congress the power “[t]o make Rules for the Government and Regulation of the land and naval Forces,” U.S. Const, art. I, § 8, cl. 14, and “[t]o provide *1165for organizing, arming, and disciplining, the Militia [known now as the National Guard], and for governing such Part of them as may be employed in the Service of the United States,” id. at cl. 16.1 Such “a textually demonstrable constitutional commitment of the issue to a coordinate political department,” Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962), triggers the applicability of the political question doctrine, a component of Article Ill’s “case or controversy” requirement, DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006). And, of course, “the presence of a political question suffices to prevent the power of the federal judiciary from being invoked by the complaining party.” Schlesinger v. Reservists Comm, to Stop the War, 418 U.S. 208, 215, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974).
These guideposts strongly suggest the nonjusticiability of Col. Hanson’s suit. Col. Hanson seeks to have the federal courts directly overrule his commanding officer’s “act of removing him from service under the authority of’ NGR 635-102. Appellee’s Br. at 3. Citing both textual and prudential considerations, the Supreme Court has repeatedly declined to entertain suits like Col. Hanson’s. In Gilligan, for example, a group of students at Kent State University sought an injunction to regulate certain aspects of the National Guard’s personnel training procedures after some Guardsmen tragically shot and killed protestors on the University’s campus. 413 U.S. at 3, 93 S.Ct. 2440. The Sixth Circuit, like the panel today, expressed a willingness to reach the suit’s merits. Id. at 4, 93 S.Ct. 2440. The Supreme Court reversed, recognizing Congress’s special authority over the military and National Guard, holding that “[i]t would be difficult to think of a clearer example of the type of governmental action that was intended by the Constitution to be left to the political branches” or “to conceive of an area of governmental activity in which the courts have less competence” than that involving “the composition ... of a military force.” Id. at 10, 93 S.Ct. 2440.
To be sure, as the majority correctly points out, the Supreme Court has hardly suggested that all matters touching on military affairs are automatically beyond judicial competence. See id. at 11-12, 93 S.Ct. 2440. The Supreme Court has held, for example, that judicial review of an administrative decision by the civilian Board of Correction of Military Records (“BCMR”) not to correct a former service member’s records is available pursuant to either the Administrative Procedure Act, the Tucker Act, or the Little Tucker Act. Clinton v. Goldsmith, 526 U.S. 529, 539, 119 S.Ct. 1538, 143 L.Ed.2d 720 (1999). But in Goldsmith the Court also specifically declined to find jurisdiction over a direct challenge to a. discrete military discharge order, holding instead that the Court of Appeals for the Armed Forces exceeded *1166its jurisdiction in enjoining the President and military officials from dropping plaintiff from the rolls of the Air Force. Id. at 531, 119 S.Ct. 1538. The Supreme Court’s analysis focused on the threshold issue whether Congress had, in the exercise of its textual authority to make rules governing the military, conferred on the courts jurisdiction to issue the relief requested. Id. at 533-34, 119 S.Ct. 1538 (“When Congress exercised its power to govern and regulate the Armed Forces by establishing the [Court of Appeals for the Armed Forces] it confined the court’s jurisdiction ....”) (citation omitted). The line drawn by the Court in Goldsmith is precisely the same as the one Maj. Gen. Wyatt has advocated, and the one I would draw, in this case: a suit directly challenging a military officer’s discrete federal discharge order is beyond the power of the federal courts to hear absent “Congress exercising] its power to govern and regulate the Armed Forces” in a way that confers authority on the federal courts to hear the case, id. at 533,119 S.Ct. 1538; meanwhile, suits seeking review of a decision by a BCMR — a civilian administrative body Congress specifically created and authorized as a venue for service member grievances — may be reviewed under the APA standards applicable to other civilian administrative bodies. See Kreis v. Sec’y of the Air Force, 866 F.2d 1508 (D.C.Cir.1989) (holding nonjusticiable claims for an injunction ordering retroactive promotion, but holding justiciable a claim for review of the BCMR’s decision respecting the correction of military records); infra Point 3 (citing additional authority drawing this same line). And there is no question on which side of the line Col. Hanson’s claim falls: as the majority correctly notes, instead of bringing suit against the Secretary of the Army as required to seek relief from a BCMR decision, Col. Hanson seeks to inject the judiciary directly into his military chain of command by having the courts countermand Maj. Gen. Wyatt’s order withdrawing his federal recognition as a member of the National Guard.2
By contrast, the standard for assessing the justiciability of military suits offered by the majority today — it would decline to hear only claims that require the judiciary to “run[ ] the military,” Maj. Op. at 1160 — seems to suggest that only military orders of a magnitude of Gen. Patton directing his troops across the Rhine are beyond the competence of the courts to adjudicate. As it happens, however, the Supreme Court has held that discrete personnel decisions like the one Col. Hanson challenges are part and parcel of what it means to “run[] the military” and are themselves beyond judicial authority. So, in Orloff v. Willoughby, 345 U.S. 83, 73 S.Ct. 534, 97 L.Ed. 842 (1953), the Court refused to entertain the merits of a claim very much like Col. Hanson’s — there, a military doctor’s claim that his superiors denied him a commission as an officer on discriminatory grounds. The doctor asked the judiciary either to compel his commission (essentially the relief Col. Hanson seeks here) or to allow his discharge (the inverse of the relief Col. Hanson seeks). Id. at 87, 73 S.Ct. 534. Writing for the Court, Justice *1167Jackson made plain that the judiciary has no business adjudicating such disputes:
We know that from top to bottom of the Army the complaint is often made, and sometimes with justification, that there is discrimination, favoritism or other objectionable handling of men. But judges are not given the task of running the Army. The responsibility for setting up channels through which such grievances can be considered and fairly settled rests upon the Congress and upon the President.... It is not difficult to see that the exercise of such jurisdiction as is here urged would be a disruptive force as to affairs peculiarly within the jurisdiction of the military authorities.
Id. at 93-95, 73 S.Ct. 534 (emphasis added).
Similarly, in United States v. Shearer, the Supreme Court held beyond the scope of judicial review the military’s alleged negligence in failing to supervise more closely a potentially dangerous soldier. 473 U.S. 52, 57-59, 105 S.Ct. 3039, 87 L.Ed.2d 38 (1985). In so doing, the Court rejected the plaintiffs attempts to avoid dismissal by characterizing her claim as a mere personnel dispute: “By whatever name it is called, it is a decision of command.” Id. at 59, 105 S.Ct. 3039. Thus, while the majority appears to consider “running the military” to exclude decisions about who shall serve in the armed forces, in what manner, and at what rank, the Supreme Court has expressly and repeatedly decided otherwise. And the facts of this case go some way to illustrating why: we were informed at oral argument that, as a result of the district court’s decision to overrule Maj. Gen. Wyatt’s order approving the SRB recommendation to withdraw his federal recognition, Col. Hanson has been reinstated, and his unit was, at least at that time, slated for service in Iraq. This lawsuit thus quite literally seeks to compel a military commander, responsible for the well-being of troops who report to him, to accept an unwanted and potentially disgruntled officer back into his command structure immediately prior to deployment to a zone of armed conflict.
Finally, in Chappell v. Wallace, 462 U.S. 296, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983) and United States v. Stanley, 483 U.S. 669, 107 S.Ct. 3054, 97 L.Ed.2d 550 (1987), the Supreme Court, citing Gilligan and Orlojf held categorically out-of-bounds any damages actions involving any “injuries that arise out of or are in the course of activity incident to [military] service,” not just those that might implicate high level military edicts. Id. at 684, 107 S.Ct. 3054 (internal quotation omitted). Textually, the Court noted that the Constitution affords Congress “plenary control over rights, duties, and responsibilities” of the “military establishment.” Chappell, 462 U.S. at 301, 103 S.Ct. 2362; see also Stanley, 483 U.S. at 682, 107 S.Ct. 3054. Prudentially, the Court stressed that the “need for unhesitating and decisive action by military officers and equally disciplined responses by enlisted personnel] would be undermined” by undue judicial intrusion. Chappell, 462 U.S. at 304, 103 S.Ct. 2362. Perhaps most importantly, the Court rejected the argument that judicial review could be had where high level military decisions were seemingly not implicated by a particular suit, reasoning that “[a] test ... that depends on the extent to which particular suits would call into question military discipline and decisionmaking would itself require judicial inquiry into, and hence intrusion upon, military matters.” Stanley, 483 U.S. at 682, 107 S.Ct. 3054.3
*11682. Not only does the court’s course today swim upstream against a strong current of Supreme Court decisions, its way is blocked by our own precedent. We have already held nonjusticiable a suit materially identical to this one — involving a challenge to a discharge ordered by the very same official now before us, the Adjutant General of the Oklahoma National Guard. See Costner v. Okla. Army Nat’l Guard, 833 F.2d 905, 907 (10th Cir.1987). In Costner, the plaintiff claimed that he was wrongfully discharged in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. We declared that the adjutant general’s dismissal was made in his “capacity as administrator for federal personnel,” and proceeded to affirm the district court’s judgment that the plaintiffs claims “were not appropriate for judicial review under the test applied in Lindenau v. Alexander, 663 F.2d 68 (10th Cir.1981).” Costner, 833 F.2d at 907 (internal quotations omitted). Our decision rested on what we deemed the unwarranted degree of “interference in the military function that would result from sustaining plaintiffs challenge.” Id. Specifically, we reasoned that inquiring into discharge and promotion decisions “would involve the court in a very sensitive area of military expertise and discretion.” Id. at 908. Given Costner’s discussion of the appropriate limits of judicial review and explicit reliance on the test set forth in Lindenau for determining “whether there is a justiciable case” in suits challenging military decisions, Lindenau, 663 F.2d at 74, there can be no doubt that Costner was a justici-ability holding and no doubt that the majority’s holding that this case is-justiciable directly contravenes Costner. Indeed, Lindenau itself, just as here, involved the withdrawal of federal recognition from a member of the National Guard, and we cited both Gilligan and Orloff in support of our conclusion that the case was not susceptible to judicial review. Id. at 70-71.
3. Interpreting the Supreme Court’s guidance as I have, and consistent with our decision in Costner, the vast majority of circuits have held that, while judicial review may be had of congressionally authorized BCMRs, direct suits against military superiors challenging discharge and other discrete personnel decisions are not congressionally authorized and therefore would represent an inappropriate intrusion into matters textually and prudentially committed to the political branches. They have frequently done so, moreover, in the very context here — suits brought by National Guard members challenging their dismissal by the relevant adjutant general. See, e.g., Watson v. Ark. Nat’l Guard, 886 F.2d 1004, 1009 (8th Cir.1989); Crawford v. Tex. Army Nat’l Guard, 794 F.2d 1034, 1036 (5th Cir.1986); Speigner v. Alexander, 248 F.3d 1292, 1296-98 (11th Cir.2001); Kreis, 866 F.2d at 1511; Dibble v. Fenimore, 339 F.3d 120, 127-28 (2d Cir.2003); Knutson v. Wise. Air Nat’l Guard, 995 F.2d 765, 770-71 (7th Cir.1993); Christoffersen v. Wash. State Air Nat’l Guard, 855 F.2d 1437, 1440-45 (9th Cir.1988); *1169Scott v. Rice, 1993 WL 375664, at *2 (4th Cir. Sept.23, 1993); see also E. Roy Hawkins, The Justiciability of Claims Brought by National Guardsmen Under the Civil Rights Statutes for Injuries Suffered in the Course of Military Service, 125 Mil. L.Rev. 99, 128-32 (1989); Christopher G. Froelieh, Comment, Closing the Equitable Loophole: Assessing the Supreme Court’s Next Move Regarding the Availability of Equitable Relief for Military Plaintiffs, 35 Seton Hall L.Rev. 699 (2005). But see Wigginton v. Centracchio, 205 F.3d 504, 512-13 (1st Cir.2000); Jorden v. Nat’l Guard Bureau, 799 F.2d 99, 109-11 (3d Cir.1986).4 By holding Col. Hanson’s claim justiciable and reaching its merits, the majority cements not only an intra-but also an inter-circuit split on a significant point of law and does so without affording the consideration due this substantial body of learning from our sister circuits.5
4. The Supreme Court has repeatedly instructed that “courts are ill-equipped to determine the impact upon discipline that any particular intrusion upon military authority might have,” see Chappell, 462 U.S. at 305, 103 S.Ct. 2362 (quoting Earl Warren, The Bill of Rights and the Military, 37 N.Y.U. L.Rev. 181, 187 (1962)), and warned that the difficulty caused by direct judicial review of discrete military personnel matters is as much due to the mere threat of litigation as it is to actual litigation, see id. at 304, 103 S.Ct. 2362 (expressing concern “with the disruption of the *1170peculiar and special relationship of the soldier to his superiors that might result if the soldier were allowed to hale his superiors into court”) (internal quotation omitted); see also Stanley, 483 U.S. at 682-83, 107 S.Ct. 3054. Despite these admonitions, the majority proceeds to the merits of Col. Hanson’s suit, confident that its holding today will not impose any undue intrusion on military affairs. Yet, the contours of the majority’s reasoning illustrate how, inadvertently to be sure, we may very well do just the opposite and, by this decision, open the door to future merits litigation by members of the military who wish to challenge their discharge or demotion. Consider the following holdings by way of example.
First, citing Doe v. United States, 132 F.3d 1430 (Fed.Cir.1997), the majority states that “a suit under the Tucker Act directly challenging] the military discharge order” may proceed. Maj. Op. at 1154. Thus, under the majority’s view, Col. Hanson’s claim directly against Maj. Gen. Wyatt for reinstatement seemingly could have gone to trial if only he had cited the Tucker Act, an invitation to many future such suits to be sure. But a close review of Doe reveals that it offers little support for the majority’s view. In Doe, the plaintiff brought suit against the United States after seeking and being denied BCMR review of his discharge. Unlike our suit, the plaintiff neither sued his commanding officer nor sought an injunction directly countermanding his commanding officer’s orders. Rather, he simply sought review of “an administrative decision affecting military pay,” Doe, 132 F.3d at 1434, and by way of relief sought only backpay and an order requiring the Secretary of the Air Force to correct his military records, id. at 1433, in effect review of an adverse BCMR decision.6 Doe thus stands for the (uncontested) proposition that judicial review of BCMR decisions is generally appropriate; it does not countenance direct suits against military commanders seeking to overturn their discrete personnel orders, and the majority’s contrary understanding is at odds with just Doe itself. It is (again) also at odds with our own precedent barring as nonjusticia-ble parallel suits for damages brought under Title VII or the ADEA, see Costner, 833 F.2d 905, and the decisions of our sister circuits holding nonjusticiable damages suits under 42 U.S.C. § 1983, see, e.g., Crawford, 794 F.2d at 1035; Knutson, 995 F.2d at 767. And the majority offers no reason to think damages actions under the Tucker Act brought directly against military superiors issuing discharge orders are any more appropriate for judicial resolution than those under Title VII, the ADEA, or Section 1983.
Second, the majority holds that Col. Hanson’s suit under the APA fails because Col. Hanson chose to sue Maj. Gen. Wyatt exclusively in his state capacity. Maj. Op. at 1154-55. The majority thus leaves open the possibility that a suit aimed at Maj. Gen. Wyatt in his federal capacity might succeed. See Maj. Op. at 1156 n. 2 (“[W]e are not addressing whether Col. Hanson has a claim under the APA against Maj. Gen. Wyatt in his federal capacity”). In doing so, the majority creates a roadmap for and invites substantial future litigation by service members who wish to air discharge or demotion grievances in federal court, creating precisely the sort of threat of litigation over military personnel matters the Supreme Court has instructed us to avoid.
*1171In fact, it is not even clear why Col. Hanson’s suit, fairly construed, fails on the majority’s terms. The majority infers that Col. Hanson sued Maj. Gen. Wyatt exclusively in his state capacity only because the Colonel failed to serve the United States Attorney with process pursuant to Fed.R.Civ.P. 4(i). Respectfully, however, while failure to serve the United States properly can of course provide it with a good defense against the enforcement of any judgment, see, e.g., Oklahoma ex rel. Edmondson v. Pope, 516 F.3d 1214, 1216 (10th Cir.2008) (vacating judgment when the Attorney General of the United States was not properly served under Fed. R.Civ.P. 5 in a suit challenging the constitutionality of a federal statute), it tells us little about the claims contained in the plaintiffs complaint.
On that score, the record is plain. In Count Two of his Complaint, Col. Hanson seeks review under the APA, a statute that authorizes review only of federal agency action. Col. Hanson also seeks attorney fees under the Equal Access to Justice Act, 28 U.S.C. § 2412, a statute that allows litigants to recover attorney fees in certain suits against federal, not state, officials. And Col. Hanson unmistakably describes his suit in federal terms.7 The majority thus asks us not to infer that Col. Hanson committed a service infraction under a relatively obscure rule applicable only in federal practice against the United States (an infraction that is both common and curable). Rather, it asks us to make the much more tenuous inference that Col. Hanson and his able counsel deliberately undertook the (inexplicable) act of bringing a lawsuit against Maj. Gen. Wyatt exclusively in his state capacity while expressly seeking relief under federal statutes that pertain only to federal officials. So while the majority lauds Col. Hanson’s counsel, it concludes that he intentionally brought a suit that was an obvious loser.
The majority’s inference about the nature of Col. Hanson’s complaint becomes even more problematic when it concedes, as it must, Maj. Op. at 1156, that when Maj. Gen. Wyatt discharged Col. Hanson, he acted in both a federal and state capacity. An examination of NGR 635-102, the federal regulation pursuant to which Maj. Gen. Wyatt withdrew Col. Hanson’s federal recognition, makes that point indisputable. Although National Guard officers are appointed by the state in charge of their unit, they must also be federally recognized. See 32 U.S.C. § 101(4); 32 U.S.C. § 305; Nelson v. Geringer, 295 F.3d 1082, 1088 (10th Cir.2002); see also supra note l.8 NGR 635-102 is the federal regulation, promulgated by federal authorities, that establishes the process by which National *1172Guard officers’ federal recognition is reviewed and, in Col. Hanson’s case, withdrawn. See NGR 635-102 ¶ 7 (“When the Federal recognition is withdrawn from officers under provisions of this regulation, they become members of the Army Reserve.”). Although the majority seems to suggest that Maj. Gen. Wyatt’s acceptance of the SRB’s recommendation resulted in Col. Hanson losing only his state recognition, Maj. Op. at 1156 n. 1 (stressing that Col. Hanson retains his “Federal rank and status”), that is simply incorrect. It is not the case that federal Army National Guard regulation NGR 635-102 involves the review of a state appointment and that review of the decision to deny an individual that state appointment can be had from a purely federal agency, the ABCMR.9 As we expressly recognized in Costner, when the adjutant general makes a decision to withdraw federal recognition pursuant to federal regulation, he is acting as “agent of the United States in his capacity as administrator for federal personnel.” 833 F.2d at 907. At the end of the day, then, the majority kills this suit only based on an unlikely construction of the plaintiffs complaint, one inconsistent with Col. Hanson’s pleadings, the regulation at issue, and governing precedent, and though this particular suit is kept from moving forward, the next wave of plaintiffs invited by this decision can avoid the same fate simply by serving appropriate process.
Third, the majority stresses that Col. Hanson did not name the “Secretary of the Army, acting through the ABCMR,” who is, according to the majority, the relevant final agency authority and thus the proper defendant in a suit under the APA. Maj. Op. at 1155-56. The majority thus appears to conceive of the ABCMR as responsible for directly reviewing Maj. Gen. Wyatt’s personnel order discharging Col. Hanson, rather than as a form of collateral review occurring after the fact. Although we are without the benefit of briefing from the parties or a decision by the district court on this subject, case law and the statutory and regulatory scheme governing the ABCMR at least invite questions about that claim.10 And if the majority does turn out to be wrong and Maj. Gen. *1173Wyatt’s order is “final” because it was not reviewed or countermanded by a superior, see, e.g., 5 U.S.C. § 704; Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir.2008), the majority has opened the courthouse doors to nearly any service member who may wish to air discharge or demotion grievances in federal court. Finally, even if the majority is correct about the relationship between Maj. Gen. Wyatt and the AJ3CMR, no party before us has contested the finality of Maj. Gen. Wyatt’s order at any point during proceedings in this case (which has progressed to summary judgment). Thus, construing Col. Hanson’s suit as he himself did — as a suit against Maj. Gen. Wyatt in his federal capacity acting pursuant to federal law to withdraw federal recognition — any dispute on this score would seem long since waived under our governing precedent.11 And based on the majority’s holding that this case is justiciable, apparently even Col. Hanson’s suit should be entitled to proceed. The only basis the majority cites to avoid this result is Col. Hanson’s failure to serve process, but the failure to serve process is an easily curable defect, one that we normally allow the plaintiff an opportunity to fix, and a mistake future plaintiffs seeking review of military matters in this circuit will no doubt avoid.12
*11745. So far, the parties and district court have only addressed the justiciability of this suit. They have never had the chance to be heard on any of the various merits arguments devised by the court today. As the foregoing questions about the majority’s merits analysis underscore, reaching and disposing of the merits without the benefit of briefing and argument from counsel or a decision from the district court can be a tricky business. In our adversarial system, appellate courts depend in significant measure on the parties and district court to sharpen and test arguments for their soundness and strength. Fairness also dictates that the parties should be heard by some court at some point on the merits of their claims before those merits are adjudged and final judgment decreed: ours is not a system of sentences first, verdicts afterwards.13 If this case is truly justiciable, as the court concludes, then the appropriate resolution is not to proceed to devise and then decide for ourselves a raft of merits arguments without hearing from the parties, but to remand the matter to the district court so that the parties might have a chance to litigate them in the normal manner. See United States v. Int'l Bus. Machs. Corp., 517 U.S. 843, 855, 116 S.Ct. 1793, 135 L.Ed.2d 124 (1996) (when a party “cho[o]se[s] not to” pursue a legal theory potentially available to it on appeal, we generally take the position that it is “inappropriate ... without the benefit of the parties’ briefing” to pursue that theory in our opinions); Headrick v. Rockwell Int’l Corp., 24 F.3d 1272, 1278 (10th Cir.1994) (White, J., sitting by designation) (passing on arguments without the benefit of briefing and argument “run[s] the risk of an improvident or ill-advised opinion, given our dependence as an Article III court on the adversarial process for sharpening the issues for decision”) (internal quotations omitted).
For the foregoing reasons, I regret that I am unable to join the court’s opinion. Respectfully, I submit the judgment in this matter should be reversed with instructions to the district court to dismiss it as nonjusticiable.

. To be sure, the Constitution affords the states with substantial shared authority over the militia. See U.S. Const. Art. I, § 8, cl. 16. But the suit before us challenges a decision made pursuant to a federal regulation to strip Col. Hanson of his federal recognition as a member of the National Guard, see NGR 635-102 ¶ 7 ("When the Federal recognition is withdrawn from officers under provisions of this regulation .... ”), and this regulation is promulgated by a joint bureau of the federal Departments of the Army and Air Force pursuant to federal statutory authority, with review available before the federal Army Board for Correction of Military Records, see 10 U.S.C. § 1552. For these reasons, we have consistently treated disputes like this one as implicating the federal authority to "organiz[e] ... and discipline] the Militia,” see Nelson v. Geringer, 295 F.3d 1082, 1087, 1092 (10th Cir.2002); Costner v. Okla. Army Nat’l Guard, 833 F.2d 905, 907 (10th Cir.1987); Lindenau v. Alexander, 663 F.2d 68, 73 (10th Cir.1981), as have many of our sister circuits, see Point 3 (collecting authority).


. NGR 635-102 provides procedures for the Selective Retention Boards ("SRBs”) that review officers in the National Guard with more than 20 years of service. The regulation provides that the SRB make a recommendation to the Adjutant General, which he approves or disapproves within 30 days. Most pertinently here, NGR 635-102 provides that the Adjutant General may "[rjemove an officer's name from the nonselect list and place it on the select list for retention,” NGR 635-102 § 5(j)(l)(b). What Col. Hanson sought and obtained from the district court was not a correction of any record that the ABCMR might supply, but an injunction ordering Maj. Gen Wyatt to select this specific action from among those available to him under the terms of NGR 635-102.


. While Chappell and Stanley did not expressly speak of their holdings in terms of justicia-bility, instead focusing on the proper scope of the judicially-created Bivens remedy that the plaintiffs in those cases sought, their reason*1168ing falls squarely in line with the justiciability holdings of Gilligan and Orloff, and numerous of our sister circuits have interpreted Chappell and Stanley as defining the scope of justiciability in military affairs. See, e.g., Watson v. Ark. Nat’l Guard, 886 F.2d 1004, 1005-11 (8th Cir.1989); Crawford v. Tex. Army Nat’l Guard, 794 F.2d 1034, 1036-37 (5th Cir.1986); Speigner v. Alexander, 248 F.3d 1292, 1296-98 (11th Cir.2001); Dibble v. Fenimore, 339 F.3d 120, 125-28 (2d Cir.2003); Knutson v. Wisc. Air Nat’l Guard, 995 F.2d 765, 770-71 (7th Cir.1993). For commentary placing Chappell and Stanley in the political question tradition, see Stephen R. Brodsky, Chappell v. Wallace: A Bivens Answer to a Political Question, 35 Naval L.Rev. 1 (1986); Kevin M. Filio, Comment, Intramilitary Tort Immunity: A Constitutional Justification, 15 Pepp. L.Rev. 623 (1988).


. Neither Dibble nor Walden v. Bartlett, 840 F.2d 771 (10th Cir.1988), are to the contrary. See Maj. Op. at 1162 n. 5. Dibble held suits seeking damages for discrete military personnel decisions to be nonjusticiable — the very sort of claims the majority holds permissible, see Maj. Op. at 1153-54; infra at Point 4— and none of the cases Dibble cites in support of the proposition that some military decisions are justiciable countenance direct review of discrete personnel orders. See also infra Point 4 (same problem in majority’s discussion of Doe). Walden, meanwhile, involved a military prisoner seeking to bring something akin to a habeas corpus claim. It did not address the right of active militaiy service members to litigate the personnel orders of their superiors. Meanwhile, Costner did address that question and answered it definitively. It is thus Costner, not Walden, that controls this case.


. After holding this suit justiciable, the majority alternatively concludes, citing New York v. United States, 505 U.S. 144, 112 S.Ct. 2408, 120 L.Ed.2d 120 (1992), that it may assume justiciability. Maj. Op. at 1163-64. Respectfully, I cannot agree with this course. In numerous cases both before and after New York, the Supreme Court has held that justici-ability is a threshold issue to be addressed before reaching the merits of a case. See, e.g., Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975); United States v. Sperry Corp., 493 U.S. 52, 66, 110 S.Ct. 387, 107 L.Ed.2d 290 (1989); Nixon v. United States, 506 U.S. 224, 226, 113 S.Ct. 732, 122 L.Ed.2d 1 (1993); Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). Neither did the Supreme Court assume justiciability in Chappell and Stanley, as the majority suggests. See Maj. Op. at 1160-61. There, the Supreme Court engaged exclusively in what courts and commentators have agreed is a justiciability analysis, see supra n. 3, and specifically rejected a merits inquiry akin to the majority’s, stating that “it is irrelevant [to the justiciability analysis] whether the laws currently on the books afford [plaintiff], or any other particular serviceman, an 'adequate' federal remedy for his injuries,” Stanley, 483 U.S. at 683, 107 5.Ct. 3054. Indeed, even on New York’s own terms, the present case would not be one where justiciability could be properly assumed. Only in the presence of a “difficult” political question issue did the Supreme Court in New York assume the power to dispose of a fully briefed and straightforward merits question. Here, by contrast, the political question the majority bypasses is one on which we have ample governing Supreme Court and circuit court precedent while the parties have never joined issue on the merits question the majority reaches and the resolution of that question is far from obvious. See infra Points 4 & 5.


. Specifically, Maj. Doe sought only "back pay from the date of his discharge through March 31, 1992, and retirement pay from April 1, 1992 ... to the present. Major Doe also sought to require the Secretary of the Air Force to correct his military records” to expunge an "Under Other Than Honorable Conditions discharge.” Doe, 132 F.3d at 1433.


. To pluck but one example: "32 U.S.C. § 324 requires Adjutants General to supervise National Guard officers. Appellant’s wrongful application of a federal regulation resulted in Hanson’s federal recognition in the Army National Guard being withdrawn. Thus, Appellant’s actions were taken in a federal capacity, involved the application of federal law, and impacted a federal status. Thus, for purposes of the EAJA, the Adjutant General [is] subject to the assessment of attorney fees.” Appellee’s Br. at 12 (emphases in the original) (citation omitted).


. Commissioned officers in the National Guard of the United States are under dual state and federal control. Nelson, 295 F.3d at 1088. All officers are appointed by the state in charge of their unit, but the officers must also be federally recognized, which requires that they meet the qualifications established by the federal government. 32 U.S.C. § 307; Nelson, 295 F.3d at 1088. "In other words, to be appointed an officer [in the National Guard], both the state and federal government must concur in the appointment; the requirements are prescribed, and must be verified, by the federal government, but the particular selection from among qualified applicants is reserved for the state.” Id.


. While after his dismissal Col. Hanson may well have "retained his federal rank and status" for purposes of his status in the Army reserve, he was interested in more than federal rank and status — he wished to remain a recognized member of the National Guard, which requires membership in both the federal and state militias. It is for precisely this reason that he brought suit against Maj. Gen. Wyatt, an individual who controls the membership to both. See Nelson, 295 F.3d at 1088.


. For example, in Goldsmith, far from suggesting that the military personnel order at issue was itself directly reviewable in any way by a federal court, the Supreme Court held that the Court of Appeals for the Armed Forces lacked jurisdiction to directly issue the relief sought. Instead, the Court suggested the plaintiff must first seek administrative relief from the civilian BCMR before going to court. Goldsmith, 526 U.S. at 537-38, 119 S.Ct. 1538; see also Watson, 886 F.2d at 1008 (distinguishing between seeking an administrative correction of military records from the ABCMR and seeking injunctive relief in the form of reinstatement from the court). With respect to the statute authorizing creation of the BCMRs, it provides for review of a discharge for a "former member” of the armed services, and contemplates review up to fifteen years after the completion of the discharge, see 10 U.S.C. § 1553, again suggesting that the BCMR process is distinct from the process of discharge. And lastly, Army Reg. 15-185, governing the ABCMR, specifically provides that "[s]oldiers need not submit applications through their chain of command." Army Reg. 15-185 § 2.3 (emphasis added). Of course, these authorities may not compel the conclusion that the administrative process of correcting records is a separate process from that which results in a discharge order. But the fact that this issue has not been briefed should make us hesitant to imply a relationship between a uniformed officer’s orders and a civilian agency's actions that *1173may not exist — much less to do so without citation to any authority, as the majority does. See Maj. Op. at 1155-56.


. The Supreme Court long ago held that the APA is not an affirmative grant of subject matter jurisdiction. Califano v. Sanders, 430 U.S. 99, 105-107, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977); see also City of Albuquerque v. U.S. Dep’t of the Interior, 379 F.3d 901, 906 (10th Cir.2004). Rather, Section 702 is a waiver of sovereign immunity, High Country Citizens Alliance v. Clarke, 454 F.3d 1177, 1181 (10th Cir.2006), but we have not treated Section 704 as a limit on that waiver, see Simmat v. U.S. Bureau of Prisons, 413 F.3d 1225, 1233 & n. 9 (10th Cir.2005); Trudeau v. Fed. Trade Comm’n, 456 F.3d 178, 186-87 (D.C.Cir.2006). As such, it is unclear why our general rule that "a mandatory but nonju-risdictional limit ... may be waived,” Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 2368, 168 L.Ed.2d 96 (2007); see also John Doe, Inc. v. Drug Enforcement Admin., 484 F.3d 561, 565 (D.C.Cir.2007), does not operate here to waive any defect in the finality of Maj. Gen. Wyatt's order. To be clear, I am here merely suggesting an error in the majority's APA finality analysis taken on its own terms; I am not suggesting that the United States has forfeited any defense in the event that it was not properly served. Cf. Oklahoma ex rel. Edmondson v. Pope, 516 F.3d 1214, 1216 (10th Cir.2008) (vacating judgment when the Attorney General of the United States was not properly served under Fed.R.Civ.P. 5 in a suit challenging the constitutionality of a federal statute).


. The majority appears to suggest as an alternative holding that its analysis whether Col. Hanson has a viable cause of action doubles as an analysis of whether his suit is justiciable. See Maj. Op. at 1161-62; see also id. at 1154. Of course, as the Supreme Court has acknowledged, Congress may exercise its constitutional authority over the Armed Forces or militia by affording courts jurisdiction to hear challenges to discrete federal military personnel decisions. See Goldsmith, 526 U.S. at 533, 119 S.Ct. 1538. But saying that Congress may confer on the courts authority to hear a class of cases, but has not done so, is hardly the same thing as saying that courts have the authority to hear a case whenever the facts permit a plaintiff to state a claim for relief under a statute of general applicability, which is how the majority proceeds in its alternative holding. Under the latter view, the political question doctrine becomes superfluous; whether courts have the authority to hear a case simply turns on the merits determination whether the facts of the case establish a plaintiff’s entitlement to the relief sought under a statute of general applicability. But a court’s authority to hear a case does not turn on a plaintiff's entitlement to relief. See, e.g., Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803) (holding that the plaintiff had "vested ... legal rights, which are protected by the laws of this country” but that the Court lacked the power to enforce them). In an inquiry into justiciability, in other words, it is immaterial whether or not Col. Hanson has adduced facts sufficient to state a claim for relief, under the APA or *1174otherwise, and none of the questionable merits rulings the court issues today need be reached. No doubt future litigants will perceive the difference between the court's holding today that Col. Hanson's claim fails but others like it, with facts and pleadings slightly tweaked, may succeed.


. Lewis Carroll, Alice’s Adventures in Wonderland and Through the Looking Glass 115 (2000 ed.).